     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     LEXI P. NEGIN, #250376
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Telephone: (916) 498-5700
4    Lexi_Negin@fd.org
5    Attorneys for Defendant
     CODY WILLIAMS BOYD
6
7
                                 IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                       )   Case No. 2:18-cr-210-TLN
                                                     )
11                  Plaintiff,                       )   STIPULATION AND [PROPOSED] ORDER
                                                     )   TO AMEND CONDITIONS OF RELEASE
12         v.                                        )
                                                     )
13   CODY MICHAEL WILLIAMS BOYD,                     )
                                                     )
14                 Defendant.                        )
                                                     )
15                                                   )
16
17          Plaintiff, United States of America, by and through Assistant United States Attorney Paul
18   Hemesath, and Defendant Cody Williams Boyd, through his attorney Lexi P. Negin, Assistant
19   Federal Defender, hereby stipulate to amend his conditions of release to remove condition 3
20   requiring a third-party custodian and requiring Mr. Boyd to live with his mother. Mr. Boyd’s
21   pretrial services officer, Darryl Walker, indicates that Mr. Boyd has consistently complied with
22   his conditions of pretrial release and requests that the third party custodian and requirement that
23   he reside with his mother be removed. Wherefore the parties jointly request that this Honorable
24   Court amend the release conditions by vacating condition 3 of the March 27, 2018, Order for
25   Release [Dkt. 11].
26          IT IS SO STIPULATED.
27   ///
28
      Stipulation and Order to Amend Conditions of       -1-
      Release
1    Dated: September 23, 2019                       HEATHER E. WILLIAMS
                                                     Federal Defender
2
3                                                    /s/ Lexi P. Negin
                                                     LEXI P. NEGIN
4                                                    Assistant Federal Defender
                                                     Attorney for CODY WILLIAMS BOY
5
6    Dated: September 23, 2019                       MCGREGOR W. SCOTT
                                                     United States Attorney
7
                                                     /s/ Paul Hemesath
8                                                    PAUL HEMESATH
                                                     Attorney for Plaintiff
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Amend Conditions of     -2-
      Release
1                                                    ORDER
2           The Court has read and considered the Stipulation to Amend Conditions of Release. The
3    Court hereby finds that the Stipulation, which this Court incorporates by reference into this
4    Order, should be granted.
5           THEREFORE, FOR GOOD CAUSE SHOWN:
6           1. The conditions of release are hereby amended.
7           2. Condition 3 of the Order for Release filed on March 28, 2018, is hereby vacated.
8    All other conditions of release shall remain.
9
            IT IS SO ORDERED.
10
11   Dated: September 23, 2019
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Amend Conditions of    -3-
      Release
